ITEMID: 001-68476
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: CHARZYNSKI v. POLAND
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: 1. The applicant, Mr Piotr Charzyński, is a Polish national who was born in 1967 and lives in Warsaw, Poland. He was represented before the Court by Ms M. Gąsiorowska, a lawyer practising in Warsaw. The respondent Government were represented by their Agent, Mr J. Wołąsiewicz, of the Ministry of the Foreign Affairs.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. On 9 May 1996 the applicant was detained on remand on suspicion of fraud and forgery. He was released on bail on 13 September 1996.
4. On 22 November 1996 a bill of indictment against the applicant and his coaccused was lodged with the Warsaw Regional Court (Sąd Okręgowy). The applicant was charged with several counts of fraud and forgery, allegedly committed between February and May 1996.
5. The first hearing was scheduled for 28 June 2000 but it was adjourned due to the applicant’s absence. Subsequently, the trial court held hearings on 8 November and 6 December 2000 and on 10 January, 8 February, 24 April, 26 June and 8 August 2001. In October 2001 the court held three hearings.
6. On 30 October 2001 the Warsaw Regional Court gave judgment. The applicant and the co-accused were convicted as charged. The applicant was sentenced to three years’ imprisonment and a fine. The applicant appealed.
7. On 4 December 2002 the Warsaw Court of Appeal (Sąd Apelacyjny) heard the appeal. It partly quashed the impugned judgment in so far as it concerned the conviction of the applicant and remitted the case. The remainder of the Regional Court’s judgment, concerning the coaccused, was upheld.
8. On 24 April 2003 the Warsaw District Court held a hearing at which it dismissed an application by the applicant for the bail conditions imposed on him to be lifted.
9. The applicant appealed against this decision. On 10 July 2003 the Warsaw Regional Court dismissed his appeal.
10. The next hearing was scheduled for 1 February 2005.
11. The proceedings are pending before the Warsaw District Court.
12. On 17 September 2004 the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”) entered into force. It lays down various legal means designed to prevent and/or provide redress for the undue length of judicial proceedings.
13. Section 2 of the 2004 Act reads, in so far as relevant:
“1. Parties to proceedings may complain
Pursuant to section 3:
“A complaint may be lodged:
...
(4) in criminal proceedings – by a party or a victim even if he is not a party;
(5) in civil proceedings – by a party (strona), an intervener (interwenient uboczny) or a participant (uczestnik postępowania); ...”
14. Section 4 provides, in so far as relevant:
“1. The complaint shall be examined by the court immediately above the court conducting the impugned proceedings.
2. If the complaint concerns an unreasonable delay in the proceedings before the Court of Appeal or the Supreme Court it shall be examined by the Supreme Court. ...”
15. Section 5 reads, in so far as relevant:
“1. A complaint about the unreasonable length of proceedings shall be lodged while the proceedings are pending. ...”
16. Section 12 provides for measures that may be applied by the court dealing with the complaint. It reads, in so far as relevant:
“1. The court shall dismiss a complaint which is unjustified.
2. If the court considers that the complaint is justified, it shall find that there was an unreasonable delay in the impugned proceedings.
3. At the request of the complainant, the court may instruct the court examining the merits of the case to take certain measures within a fixed time-limit. Such instructions shall not concern the factual and legal assessment of the case.
4. If the complaint is justified the court may, at the request of the complainant, grant ... just satisfaction in an amount not exceeding PLN 10,000 to be paid by the State Treasury. If such just satisfaction is granted it shall be paid out of the budget of the court which conducted the delayed proceedings.”
17. Section 15 provides for an additional compensatory remedy:
“1. Parties whose complaints have been allowed may seek compensation from the State Treasury ... for the damage they suffered as a result of the unreasonable length of the proceedings.”
18. Section 16 further specifies that:
“A party who has not lodged a complaint about the unreasonable length of the proceedings under section 5 (1) may lodge a claim – under Article 417 of the Civil Code ... – after the proceedings concerning the merits of the case have ended, seeking compensation for the damage which resulted from the unreasonable length of the proceedings.”
19. Section 17 concerns court fees for lodging a complaint:
“1. The complainant shall pay a court fee in the amount of PLN 100....
3. If the court considers that the complaint is justified, it shall reimburse the court fee to the complainant.”
20. Section 18 lays down the following transitional rules in relation to the applications already pending before the Court:
“1. Within six months after the date of entry into force of this law persons who, before that date, had lodged a complaint with the European Court of Human Rights ... complaining of a breach of the right to a trial within a reasonable time guaranteed by Article 6 (1) of the Convention for the Protection of Human Rights and Fundamental Freedoms ..., may lodge a complaint about the unreasonable length of the proceedings on the basis of the provisions of this law if their complaint to the Court had been lodged in the course of the impugned proceedings and if the Court has not adopted a decision concerning the admissibility of their case.
2. A complaint lodged under subsection 1 shall indicate the date on which the application was lodged with the Court.
3. The relevant court shall immediately inform the Minister of Foreign Affairs of any complaints lodged under subsection 1.”
21. Articles 417 et seq. of the Civil Code (Kodeks cywilny) provide for the State’s liability in tort.
In the version applicable until 1 September 2004, Article 417 § 1, which lays down a general rule, read as follows:
“1. The State Treasury shall be liable for damage caused by a State official in the course of carrying out the duties entrusted to him.”
22. On 1 September 2004 the Law of 17 June 2004 on amendments to the Civil Code and other statutes (Ustawa o zmianie ustawy – Kodeks cywilny oraz niektórych innych ustaw) (“the 2004 Amendment”) entered into force.
Following the 2004 Amendment, Article 4171 was added, which, in so far as relevant, reads as follows:
“3. If damage has been caused by failure to give a ruling (orzeczenie) or decision (decyzja) where there is a statutory duty to give them, reparation for [the damage] may be sought after it has been established in the relevant proceedings that the failure to give a ruling or decision was contrary to the law, unless otherwise provided for by other specific provisions.”
However, the transitional provision in section 5 of the 2004 Amendment, stated that Article 417, as applicable before 1 September 2004 (see paragraph 21 above), was to apply to all events and legal situations that subsisted before that date.
23. On 18 January 2005 the Supreme Court (Sąd Najwyższy) adopted a resolution (no. III SPP 113/04) in which it ruled that while the 2004 Act produced legal effects as from the date of its entry into force (17 September 2004), its provisions applied retroactively to all proceedings in which delays had occurred before that date and had not yet been remedied.
